Citation Nr: 9930781	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.   98-18 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for residuals of right 
knee surgery, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant had service from August 1979 to July 1982.

This case comes before the Board of Veterans' Appeal (Board) 
on appeal from a February 1998 rating decision in which the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) confirmed a 10 percent evaluation 
for residuals of right knee surgery.

The Board notes that through written correspondence dated in 
August 1998, appellant requested entitlement to an annual 
clothing allowance because of his knee brace.  Also, in his 
VA Form 9 dated in October 1998, he claim a total rating 
based on individual unemployability.  The RO should take 
appropriate action on these claims.

An additional issue, service-connection for a psychiatric 
disability secondary to service connected residuals from a 
right knee surgery, was denied by rating decision in March 
1999.  The appellant was informed of the denial by letter 
later that month.  To date, a timely notice of disagreement 
with that determination has not been associated with the 
claims file.  Accordingly, this issue is not before the Board 
at this time.


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the appellant's claim for an increased rating has been 
developed.

2.  The residuals of right knee surgery are manifested 
principally by slight limp, moderate quadriceps atrophy, 
moderate tender retropatellar crepitation and arthritic 
changes established by x- ray.  

3. The residuals of right knee surgery do not result in 
limitation of motion of the knee, instability, subluxation or 
frequent episodes of locking, pain and effusion into the 
joint.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for residuals for a right knee surgery have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.25, 4.40, 4.41, 4.45, 
4.71a, Diagnostic Codes 5003, , 5257, 5258, 5259, 5260, 5261 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim, which is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  Furthermore, the appellant has undergone VA medical 
treatment and examinations.  The record does not reveal 
additional sources of relevant information that may be 
available concerning the present claim.  The Board 
accordingly finds the duty to assist him, mandated by 
38 U.S.C.A. § 5107(a), has been satisfied.

The Board must determine whether the evidence supports the 
appellant's claim or is in relative equipoise, with him 
prevailing in either event.  However, if a preponderance of 
the evidence is against his claim, the claim must be denied.  
38 U.S.C.A. § 5107(b)(West 1991); 38 C.F.R. § 4.3(1999); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1999), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are usually the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Service-connection for residuals of a right knee surgery was 
granted by means of an August 1984 rating action, following 
the review of the evidence of record.  The disability was 
rated as 10 percent disabling.  Evidence of record included 
service medical records that indicate the appellant sustained 
a right knee injury while playing sports and underwent a 
right arthroscopy, arthrotomy, and right lateral 
meniscectomy.  

On examination for VA in October 1985, findings included 
slight laxity of the anterior cruciate ligaments and minimal 
atrophy of the right quadriceps muscles. Subsequently, the 
right knee disability was reevaluated by the RO and given a 
noncompensable evaluation.  

In October 1988, the appellant underwent a VA orthopedic 
examination.  He had grinding and palpable crepitus on 
articulation of the right knee.  He had right knee extension 
to 0 degrees and right knee flexion to 130 degrees.  He had 
superimposed osteoarthritis and chondromalacia of the right 
patellae.  He was reevaluated by the RO in November 1988 and 
given a 10 percent evaluation.  That evaluation remained in 
effect to the present.

In May 1996, the appellant underwent arthroscopy of the right 
knee with partial lateral meniscectomy and complete medial 
meniscectomy.  On VA examination in June 1996, he reported 
that he still had a lot of pain and swelling since the 
surgery a little over a month ago.  The examiner could not 
adequately examine the appellant for instability secondary to 
pain and guarding.  He could only squat a third of the way 
down while bearing most of his weight on the left.  The 
impression was degenerative arthritis of the right knee, 
post- operative times three.

A January 1998 VA examination report indicates the appellant 
reported that he had pain and swelling in his right knee when 
he was on his feet for any length of time; that he wore a 
brace; and that frequently his knee "slips out."  Upon 
examination, he walked with a slight limp.  He had full 
extension and 140 degrees of flexion.  He had no swelling or 
effusion.  He had moderate quadriceps atrophy.  He had 
moderate, tender retropatellar crepitation.  His ligaments 
were stable to varus and valgus stress in extension and 30 
degrees flexion.  X-rays revealed moderate narrowing of the 
articular cartilage in the medial and lateral compartments 
with generalized osteophyte formation, but no other 
significant abnormalities were seen.  He had a small-
calcified mass posterior and inferior to the tibiale plateau.  
It could not be determined whether it was within the joint or 
not.  The impression was osteoarthritis in the right knee.  

VA outpatient treatment records from January to September 
1998 show that conservative treatment of the right knee, to 
include a knee brace, was recommended.

The severity of the appellant's right knee disability is 
ascertained for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. § Part 4 (1999).  The appellant's residuals from 
right knee surgery may be evaluated under Diagnostic Code 
5003, 5010, 5257, 5258, and 5259.

The appellant is currently evaluated at 10 percent for the 
right knee disability.  A 10 percent evaluation is warranted 
when degenerative arthritis established by x-ray causes 
limitation of motion of the affected joint to a noncompensble 
degree (Diagnostic Code 5003), slight knee impairment with 
recurrent subluxation or lateral instability (Diagnostic Code 
5257), cartilage, semilunar, removal of, symptomatic 
(Diagnostic Code 5259), loss of flexion to 45 degree 
(Diagnostic Code 5260), or loss of extension to 10 degrees 
(Diagnostic Code 5261).

A 20 moderate knee impairment with recurrent subluxation or 
lateral instability (Diagnostic Code 5257), cartilage, 
semilunar, dislocated, with frequent episodes of locking, 
pain and effusion into the joint (Diagnostic Code 5258), loss 
of flexion to 30 degrees (Diagnostic Code 5260), and loss of 
extension to 15 degrees (Diagnostic Code 5261).

The appellant has maintained that his knee has continued to 
deteriorate since the arthroscopy performed in mid- 1996.  
Relevant signs and symptoms, which are largely found in the 
report of VA examination in January 1998, show that he 
complained of pain, swelling and a slipping out of the knee.  
Findings, however, were principally of quadriceps atrophy, 
crepitance and slight limp.  He did not exhibit limitation of 
motion, swelling, effusion, subluxation or instability.  

The appellant's knee disability is currently rated under the 
criteria for symptomatic removal of semilunar cartilage under 
Diagnostic code 5259.  The medical evidence does not reflect 
recurrent subluxation or lateral instability of the knee and, 
therefore, a higher rating under Diagnostic Code 5257 is not 
order.  The medical evidence does not reflect dislocated 
semilunar cartilage with frequent episodes of "locking" and 
effusion, and, therefore, a rating under Diagnostic Code 5258 
is not in order.  The medical evidence does not reflect that 
there is limitation of flexion or extension to the degree 
sufficient to warrant a higher rating under Diagnostic Codes 
5260 or 5261.  He is currently in receipt of the highest 
available rating for post- operative removal of the semi-
lunar cartilage, under Diagnostic Code 5259.

Accordingly, the record does not establish that the appellant 
meets the schedular criteria for a rating greater than 10 
percent.  Further, there is no medical evidence of record 
that indicates that he has additional functional loss due to 
weakness, instability, deformity, incoordination or pain on 
motion.  Therefore, there is no justification for a higher 
rating under the DeLuca principles.

The Board has considered all pertinent schedular criteria, 
but does not find a basis for assignment of an increased 
rating, even after the provision of 38 C.F.R. §§ 4.40, 4.45 
are considered.  In so concluding, the Board has considered 
VA O.G.C. Prec. Op. No. 09-98 (August 14, 1998) wherein it 
was held that, where a claimant has instability of the knee 
and arthritis with limitation of motion which at least meets 
the criteria for a zero percent disability evaluation under 
Diagnostic Codes 5260 or 5261, separate ratings may be 
assigned under Diagnostic Codes 5257 and 5003.  Cf. VA O.G.C. 
Prec. Op. No. 23-97 (July 1, 1997). The knee disability in 
this case is not manifested by instability or any other 
symptomatology that permits multiple ratings.  38 C.F.R. § 
4.14 (1999).

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the appellant's 
claim for an increased evaluation, in excess of the currently 
assigned 10 percent rating for residuals of right knee 
surgery.  There are no factors such as marked interference 
with employment or frequent periods of hospitalization 
associated with residuals from a right knee surgery that 
render impractical the application of the regular schedular 
standards.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 (1999).




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased evaluation for residuals of right 
knee surgery is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals







